DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 1/19/2022 has been considered and found to be persuasive over Yamamoto (JP 2015172215A) for failure to teach the presence of Sn and Si as claimed.  Therefore, the rejections are withdrawn and new grounds of rejections are made below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamoto Katsumi. (WO 2014/157650)
In regards to claims 3, 4, Yamamoto teaches aluminum alloy and slide bearing containing the same, wherein the alloy comprises 1 to 20% of Sn, 0.5 to 12% of Si, 0.05 to 1.5% of Fe and Al (title, abstract).  The alloy also comprises 0.5 or less of Cr, 3% or less of Cu, up to 8% of at least one of Zn, Mg or Ag, and a total content of Zr, Mn, etc. at 0.5% maximum which overlaps the claimed ranges [0012 – 0014].

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
Patent & Non-Patent literature search using STN is attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAIWO OLADAPO/Primary Examiner, Art Unit 1771